Citation Nr: 0625003	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for high blood pressure 
with coronary artery disease, status post bypass surgery.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral arthritis of the knees, and if so, whether the 
reopened claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine, and if so, whether the 
reopened claim should be granted.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left shoulder, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for arthritis of the right shoulder and for high 
blood pressure with coronary artery disease status post 
bypass surgery.  The RO also determined that new and material 
evidence had not been submitted adequate to reopen claims of 
entitlement to service connection for arthritis of the knees, 
arthritis of the left shoulder, and arthritis of the lumbar 
spine. 

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

As discussed below, the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for arthritis of the lumbar spine and for 
arthritis of the left shoulder are reopened.  However, 
additional development is required prior to appellate review.  
These issues and the issue of entitlement to service 
connection for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
arthritis of the right shoulder that either had its onset in 
service or preexisted service and was permanently worsened 
therein. 

2.  In a rating decision in September 2000, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement for arthritis of the knees, 
lumbar spine, and left shoulder.  The veteran did not appeal 
this decision, thus it became final.

3.  Evidence received since the final September 2000 rating 
decision is new and material on the issue of entitlement to 
service connection for arthritis of the knees, lumbar spine, 
and left shoulder, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
entitlement to service connection of these issues.

4.  The competent and probative medical evidence of record 
shows x-ray evidence of mild arthritis of the knees at the 
retirement examination with a clinical impression of probable 
mild degenerative joint disease (DJD) and a current diagnosis 
of arthritis of the knees.  




CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the knees 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that his bilateral arthritis of the knees was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the lumbar 
spine has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the left 
shoulder has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and April 
2006; rating decisions in January 2002 and February 2004; and 
a statement of the case in February 2004.   These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case in 
October 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2005).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

During the veteran's appeal, there were changes to the law 
and regulations regarding exposure to herbicides.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the Board considers both the former and the current 
regulation.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
3-2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Thus, in this case, prior to December 27, 2001, service 
connection may be presumed for residuals of Agent Orange 
exposure, if a veteran who served on active duty in Vietnam 
during the Vietnam era developed one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran would then be presumed to have been exposed to Agent 
Orange or similar herbicide.

Subsequent to December 27, 2001, a veteran who served in the 
Republic of Vietnam during the Vietnam era, under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6) is presumed to have been 
exposed to Agent Orange or similar herbicide.  Also, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. at 162.  If no Agent Orange presumption applies, then 
the standard methods of establishing service connection may 
be used.

III.  Facts and analysis

A.  Arthritis of the right shoulder

The veteran seeks entitlement to service connection for 
arthritis of the right shoulder.  The veteran testified in 
May 2006 that his shoulder condition began in service due to 
working with equipment over his head.  He couldn't remember 
whether he had received treatment in service for his 
shoulders but they had given him trouble all the way through 
service to retirement.  He had received treatment post 
service.  

Entitlement to service connection for arthritis of the right 
shoulder was denied in a September 2000 rating decision on a 
direct basis and as due to exposure to herbicides as a well-
grounded claim had not been submitted.  After passage of the 
Veterans Claims Assistance Act (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim, the veteran sought reconsideration of 
this issue in July 2001.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006).  In a January 2002 rating decision the RO 
denied entitlement to service connection for arthritis of the 
right shoulder on the merits.  

Service medical records are negative for complaints, 
findings, or diagnosis of arthritis of the right shoulder.  
At a periodic examination in March 1974 and the retirement 
examination in February 1975, the veteran reported swollen 
joints, however, the medical examiner's comments did not 
include the right shoulder.  The clinical evaluation was 
normal for upper extremities in March 1974.  

The report of an orthopedic consultation in March 1975 at the 
retirement examination reflects that the veteran had no 
complaints about his right shoulder and there were no 
findings or diagnosis about his right shoulder.  Therefore, a 
chronic right shoulder disability in service is not factually 
shown. 

At a VA examination in August 1975, after the veteran's 
service, the veteran had no complaints about his right 
shoulder and the report contains no medical evidence 
pertinent to his right shoulder.  Therefore, the evidence of 
record does not show arthritis of the right shoulder within 
one year of military discharge.  

An August 1997 report of a "HRS" disability evaluation 
noted there was no evidence of joint swelling, heat, redness, 
tenderness or inflammation in any of the extremities tested.  

The first indication that the veteran was experiencing any 
right shoulder problems was in September 1997 when he 
complained of sharp pain in his shoulders and other joints.  
The assessment was that musculoskeletal pains were probably 
degenerative joint disease (DJD). 

At a VA Agent Orange examination in July 1999, the examiner 
found no definite Agent Orange associated condition on 
examination.  No right shoulder complaints were noted and 
although the assessment included DJD, specific joints were 
not identified.  When seen in September 1999, however, the 
assessment noted DJD indicated by lumbar spine and knee x-
rays.  There was no mention of the right shoulder.  

At a VA examination of joints in June 2000, the veteran 
reported having had bilateral shoulder pain in the 1970s.  
His complaints included bilateral shoulder pain.  The 
assessment was degenerative arthritis.  

In May 2002 the veteran was seen for routine follow-up at 
MacDill Air Force Hospital (MacDill) and requested an 
evaluation of multiple joints as he was trying to readdress 
VA benefits.  X-rays demonstrated no obvious acute fracture, 
or dislocation.  Hypertrophic changes at the 
acromioclavicular (AC) joints were noted bilaterally.  
Skeletal and soft tissue structures were otherwise 
unremarkable.  The impression was bilateral AC joint 
hypertrophic change that could result in impingement.  A July 
2002 medical record from MacDill shows the veteran had 
chronic bilateral subacromial bursitis and received an 
injection in his right shoulder.  Treatment records received 
at the hearing in May 2006 show recent treatment for right 
shoulder pain.

In sum, the post-service medical treatment records show a 
current diagnosis of a right shoulder disorder and treatment 
but do not show any relationship to service.  

According to the veteran's DD Form 214 he served on active 
duty in Vietnam during the Vietnam era.  Thus, under the 
amended regulations, he is entitled to a presumption of 
having been exposed to herbicides.  However, under the old or 
amended regulations, the veteran is not entitled to the 
presumption of service connection, for the condition claimed 
is not included in the list of presumptive diseases based 
upon herbicide exposure.  Moreover, no medical professional 
has related the post-service right shoulder disorder to 
exposure to herbicides in service.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed arthritis of 
the right shoulder and active service, or claimed continuity 
of symptomatology demonstrated after service.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for arthritis of the right 
shoulder.  Competent medical evidence of arthritis is not 
shown in service or during the presumptive period.  There is 
no competent medical evidence that the appellant currently 
has arthritis of the right shoulder which has been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed arthritis of the right shoulder and any 
alleged continuity of symptomatology since separation from 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
arthritis of the right shoulder must be denied.


IV. Arthritis of the knees, lumbar spine, and left shoulder

The veteran seeks entitlement to service connection for 
arthritis of the knees, lumbar spine, and left shoulder.  He 
contends that the evidence he has submitted is new and 
material, warranting reopening and a grant of his claim for 
service connection for arthritis of his knees, lumbar spine, 
and left shoulder.

Service connection for these disorders was previously denied 
by the RO in September 1975 and the decision became final.  
The appellant then attempted to reopen the claim, and the RO 
determined that new and material evidence had not been 
presented in a September 2000 rating decision.  The appellant 
did not appeal this decision.  Thus, the decision became 
final.  

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed, 
if new and material evidence is secured or presented.  
38 U.S.C.A. § 5108.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulation was amended was amended 
to define "new" as not previously submitted and "material" 
as related to an unestablished fact which is necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, the 
regulation is effective prospectively for claims filed on or 
after August 29, 2001, and are therefore not applicable in 
this case, as the appellant's claim to reopen was filed prior 
to August 29, 2001.  

In a rating decision in September 1975, the RO denied 
entitlement to service connection for arthritis of the knees, 
left shoulder, and lumbar spine.  These were claimed by the 
veteran and not shown by the evidence of record.  Service 
medical records and the report of a VA examination in August 
1975 were considered at the time of the decision.  The RO 
found that although service medical records showed complaints 
and treatment for these conditions, in service x-rays were 
negative and no definite diagnosis of arthritis was made for 
the claimed conditions.  At a post service VA examination in 
August 1975, x-rays of the lumbosacral spine and both knees 
were normal and the left shoulder showed no abnormality by x-
ray.  The diagnoses were low back syndrome, mild, without x-
ray manifestation.  Arthritis of both knees and left 
shoulder, possible, mild.    

The veteran was apparently notified of this decision; 
however, he did not initiate an appeal.  Thus, the decision 
became final.

Evidence received after the September 1975 rating decision 
includes duplicate copies of service medical records, the 
second page of a retirement examination in March 1975, the 
second page of the report of medical history at the time of 
the retirement examination, the first page of the report of 
an orthopedic consultation in March 1975 at the time of the 
retirement examination, private medical records for unrelated 
disorders and post service medical records for treatment at 
MacDill Air Force Hospital.  

The report of an orthopedic consultation in March 1975 shows 
that the veteran complained of multiple joint pains including 
pain in the left shoulder, and both knees.  His subjective 
complaints and clinical findings were recorded.  X-rays of 
the left shoulder, and the knees revealed mild arthritic 
change involving both patella, otherwise films were within 
normal limits.

Post service VA medical records show complaints of bilateral 
shoulder pain, bilateral knee pain, and back pain diagnosed 
as arthritis with x-ray evidence.

After review of the above evidence, in a rating decision in 
September 2000, the RO determined that new and material 
evidence had not been submitted and confirmed the previous 
decision which denied the claim for arthritis of the knees, 
arthritis of the left shoulder and arthritis of the lumbar 
spine.  The RO found that a substantiated diagnosis of 
arthritis of these conditions had not been shown in service 
and x-ray evidence of arthritis had not been shown in the 
presumptive period.  The evidence under review did not 
establish a substantiated medical nexus between his current 
condition and his active duty.  The veteran was notified of 
this decision by letter dated in September 2000.  He did not 
appeal and thus, the decision became final.  

In July 2001, the veteran presented a claim for multiple 
issues to include multiple joint arthritis and back problems.  
With his claim, he submitted duplicate copies of service 
medical records, the second sheet of the orthopedic 
consultation at the March 1975 retirement examination, 
duplicate copies of post service medical records, and recent 
medical treatment records from MacDill, private medical 
providers, and VA.   

Some medical records received pertain to unrelated disorders 
and are not probative to the issue.  Duplicate copies of 
records previously considered, by their very nature, may not 
be new and material evidence.  38 C.F.R. § 3.156(a). 

A February 2002 x-ray at MacDill showed scattered 
degenerative changes seen in the lumbar spine consisting of 
anterior osteophyte formation.


In May 2002 the veteran was seen for routine follow-up at 
MacDill and requested an evaluation of multiple joints as he 
was trying to readdress VA benefits.  He had left shoulder 
pain with certain movements.  His left shoulder had 
impingement signs with internal and external rotation.  He 
denied trauma and there was no swelling.  The assessment was 
subacromial bursitis and he received an injection in his left 
shoulder.  May 2002 x-rays demonstrated no obvious acute 
fracture, or dislocation.  Hypertrophic changes at the 
acromioclavicular (AC) joints were noted bilaterally.  
Skeletal and soft tissue structures were otherwise 
unremarkable.  The impression was bilateral AC joint 
hypertrophic change that could result in impingement.  

A private MRI of the lumbar spine in May 2002 found that the 
veteran had degenerative disease and annular bulging at L4-L5 
and L5-S1.  

When seen at MacDill in June 2002, the veteran complained 
that his knees popped constantly with swelling occasionally 
diagnosed as likely DJD.  

In July 2002, a MacDill medical record entry reflects that 
the veteran had chronic bilateral subacromial bursitis, and 
had received an injection in the left shoulder.

A treatment record from the Florida Orthopaedic Institute in 
December 2002 indicates that the veteran has lumbar or 
lumbosacral intervertebral disc degeneration.  A medical 
record from MacDill in December 2002 shows DJD of the spine 
with DDD of the lumbar spine.  

The veteran testified in May 2006, and described his in-
service duties, and the effect on his knees, shoulders, and 
back.  Evidence submitted at the hearing consisted of 
duplicate service medical records, duplicate post-service 
medical records, and current treatment records for complaints 
of back, shoulder and bilateral knee symptoms.  An August 
2003 record from MacDill indicates that the veteran has 
chronic low back pain and has degenerative disc disease and 
degenerative joint disease of the back.  

A.  Arthritis of the bilateral knee

With regard to the claim for arthritis of his bilateral knee, 
the evidence received into the record since the September 
2000 rating decision includes service medical records, 
private medical records, and VA treatment records.  Some of 
these records do not show arthritis of the knees or refer to 
unrelated disorders.  Some records are duplicates which 
clearly are not new and material evidence.  However, there is 
the second page of an orthopedic consultation at the 
veteran's service retirement examination not previously of 
record.  This shows an impression of probable mild 
degenerative joint disease of minimal severity compatible 
with 1 profile and an opinion that the veteran should have 
good prognosis under conservative management.

In the Board's opinion, this evidence, presumed credible for 
this purpose, is new and material as defined by the 
regulation.  When read with the first page of the orthopedic 
consultation previously considered which stated that x-ray 
examination of the knees revealed mild arthritic change 
involving both patella, it bears directly and substantially 
on the question of service connection for arthritis of the 
knees, and it is so significant as to warrant reconsideration 
of the merits of the claim on appeal.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).  Accordingly, the claim for 
entitlement to service connection for arthritis of the knees 
is reopened. 

The Board will proceed to evaluate the merits of the claim.  
In light of the favorable disposition of this claim, the 
veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the bilateral knee disability, the Board finds 
that the evidence of record shows complaints of bilateral 
knee pain in service.  Arthritis of the right knee was noted 
on a July 1970 revision of a physical profile.  At an 
orthopedic consultation at the time of the retirement 
examination, x-rays revealed mild arthritic change involving 
both patellas and the impression was probable mild DJD.  
Thus, a chronic bilateral knee disability was shown in 
service.  Although, at a VA examination several months after 
separation from service, x-rays of the knees were normal, the 
evidence of record shows continued symptomatology and x-ray 
evidence of arthritis of the bilateral knee post service.  In 
view of the foregoing, the Board finds that the veteran has a 
current disability of arthritis of the bilateral knee which 
is etiologically related to his active military service.  
Bilateral arthritis of the knees was shown in service by x-
ray and subsequent manifestations of arthritis of the knees 
are therefore service-connected.  Accordingly, the Board 
finds that the arthritis of the knees is related to the 
veteran's service and entitlement to service connection for 
the arthritis of the bilateral knee is granted.  

B.  Arthritis of the lumbar spine

With regard to the claim for arthritis of his lumbar spine, 
the evidence received into the record since the September 
2000 rating decision that determined new and material 
evidence had not been received on the issue of entitlement to 
service connection for arthritis of the lumbar spine includes 
service medical records, private medical records, and VA 
treatment records.  Some of these medical records are not 
probative to this issue.  Some records are duplicates which 
clearly are not new and material evidence.  The evidence of 
record shows complaints and treatment of a low back condition 
in service however, x-rays were negative for arthritis.  
Arthritis of the back was not shown by x-ray in the 
presumptive period.  Post service records show the veteran 
had continued symptomatology of the back.  Post service 
medical records with diagnoses of arthritis of the lumbar 
spine, and shown by x-ray evidence, are cumulative of 
evidence previously considered.  However, there is a recent 
diagnosis of degenerative disc disease.  The Board finds that 
the additional evidence, presumed credible for this purpose, 
when viewed with that previously of record is new and 
material evidence as defined by the regulation, is not 
cumulative and redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Accordingly, the claim for entitlement to service connection 
for arthritis of the lumbar spine is reopened. 

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.

C.  Arthritis of the left shoulder

With regard to the claim for arthritis of his left shoulder, 
the evidence received into the record since the September 
2000 rating decision that determined new and material 
evidence had not been received on the issue of entitlement to 
service connection for arthritis of the left shoulder 
includes service medical records, private medical records, 
and VA treatment records.  Some of these records do not show 
arthritis of the left shoulder or refer to unrelated 
disorders.  Service medical records show complaints and 
treatment for a left shoulder condition and the evidence of 
record shows continued symptomatology.  While arthritis of 
the left shoulder has been diagnosed, it has not been shown 
by x-ray evidence.  However, there is a recent diagnosis of 
bursitis of the left shoulder, which would not have been 
revealed by x-ray.  In the Board's opinion, the additional 
evidence, presumed credible for this purpose, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, and it is so significant as to 
warrant reconsideration of the merits of the claim on appeal.  
38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Accordingly, the claim for entitlement to service connection 
for arthritis of the left shoulder is reopened.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.




ORDER

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
arthritis of the knees is reopened.

Entitlement to service connection for bilateral arthritis of 
the knees is granted.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the lumbar spine is reopened and the appeal is granted to 
this extent only.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the left shoulder is reopened and the appeal is granted to 
this extent only.


REMAND

As discussed above, the claims for service connection for 
left shoulder and low back disabilities have been reopened.  
However, additional development is needed prior to appellate 
review.  VA's duty to assist a claimant includes providing a 
medical examination or obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  

Although the second pages of the veteran's retirement 
examination in March 1975 and report of medical history are 
of record, the complete original records should be requested.  
VA's duty to assist a claimant includes obtaining medical 
records when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  

The veteran also seeks entitlement to service connection for 
high blood pressure with coronary artery disease status post 
bypass surgery.  Service medical records show that the 
veteran was treated for high blood pressure in 1970.  The 
report of an electrocardiogram (EKG) in June reflects that 
the EKG was within normal limits and his blood pressure was 
160/110.  In July 1970 his physical profile was revised based 
on high blood pressure.  At a periodic examination in March 
1974 he reported having had elevated blood pressure in 1971 
which had been treated with medication and had no recurrence 
since that time.  His blood pressure at the March 1974 
periodic examination was 132/86 and an EKG was within normal 
limits.  At a dental examination in April 1975, a history of 
high blood pressure was noted, but also noted was that his 
blood pressure had been checked the previous month and was 
normal.  Although hypertension was not diagnosed at his 
retirement examination in 1975, his blood pressure reading 
(slightly illegible) appears as l70 or 180/88.  At a post 
service VA examination in August 1975 his blood pressure was 
140/90.  Post service medical records show treatment for 
hypertension and coronary artery disease status post bypass 
surgery.

As the veteran received treatment in service for high blood 
pressure and post service has been diagnosed with 
hypertension and coronary artery disease, he should be 
afforded a VA examination and a medical opinion should be 
obtained prior to appellate review.  38 C.F.R. § 3.159(c)(4) 
(2005).  

A September 1997 letter indicates that the veteran underwent 
a consultative examination during the processing of his 
Social Security Administration disability claim.  The Florida 
Department of Labor and Employment Security sent medical 
evidence from South Tampa Medical Group to the MacDill Air 
Force Hospital for consideration in the treatment of the 
veteran.  Social Security Administration records are relevant 
to claims for VA disability compensation and the decision of 
that agency and the records considered in arriving at the 
decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the original record of the 
veteran's separation examination in March 
1975 and the report of medical history at 
the time of the examination.  

2.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his diagnosed low back and 
left shoulder disabilities.  The claims 
folder must made available to the 
examiner, and the examiner must indicate 
in the report that the claims folder was 
reviewed.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran suffers from 
any lumbar spine or left shoulder 
disability that can be directly related to 
service, to any symptoms shown in service, 
or to any symptoms shown within one year 
of his separation from service.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of hypertension and coronary 
artery disease status post bypass surgery.  
Provide the claims folder to the examiner 
and the report of examination should note 
review of the claims folder.  The examiner 
should address the etiology of 
hypertension and coronary artery disease, 
and provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that either was 
present in service, is related to service, 
is related to any symptoms shown in 
service; or was shown within one year 
following the veteran's separation from 
service.

5.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


